Per Curiam.

Appellant seeks reimbursement of taxes alleged to have been erroneously paid as a result of the two subject audits. Appellant does not question the accuracy of such audits or the correctness of the' assessments levied as a result of such audits. It admits liability for that part of the second assessment relating to the fourth quarter of 1958 and the entire year of 1959.
Appellant’s claim is based on payment of taxes on its own returns covering periods included within the time covered by the subject audits. This payment was by check, drawn by appellant after negotiations with tax department officials relative to disputed and unliquidated tax assessments, which check bore on the back thereof a notation: “In full settlement of all claims for Ohio axle mile tax to and including the 3rd quarter, 1958.” Appellant contends that the acceptance of the check by the state estops the state from making any additional assessments for the third quarter of 1958 or any prior quarter.
Estoppel does not apply against the state as to a tax statute. Taxing officials have only such power to compromise or abate legally assessed taxes as may be conferred upon them by statutes. State, ex rel. Donstante, v. Pethtel, Aud., 158 Ohio St. 35. It is not contended that those who accepted the cheek in the instant case had any statutory authority to compromise appellant’s tax liability.
The decision of the Board of Tax Appeals, not being unreasonable or unlawful, is affirmed.

Decision affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Rutherford and Brown, JJ., concur.
Rutherford, J., of the Fifth Appellate District, sitting for Schneider, J.